Title: To George Washington from John Fitzgerald, 21 February 1798
From: Fitzgerald, John
To: Washington, George

 

Dear Sir
Alexandria Feby 21st 1798

Upon communicating the contents of your letter to Mr Simms he declared he could not comply with the terms. I told him I could have nothing more to do with it, except, that I would convey his sentiments to you if he commited them to writing he accordingly address’d the enclosed to me, upon which you will act as you see proper.
The first application ever made to me was by a letter sent to me on the day I had the honor of your company & which I suppose was occasion’d by that circumstance, the person who deliver’d the letter to me told me it was from Jesse Simms but so far was I from supposing it could have any reference to you, that I should not have open’d it ’till after your departure, had not the Servant press’d me for an answer whilst you were waiting for your horse [.] I mention this fearing you might imagine that I was rather busy in my interference & to assure you that I had no other motive but to accomodate.
As you have told me on a former occasion that you had very little knowledge of Banking-business, I will take the liberty to mention that as Simms’s Note was in the Bank merely for Collection, & not negotiated or discounted, the summary mode of recovery is lost, & you have only the common course of recovery against him—therefore a reconsideration of his proposal might not be amiss, unless you would prefer having recourse to the Endorser. With affectionate consideration & Esteem I have the honor to be your mo. Obed. Servt

John Fitzgerald

